DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of claims 1-5 and 17 in the reply filed on October 25, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 6-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on October 25, 2022.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Russell (US 2019/0254679 A1).
Regarding claim 1, Russell discloses: a jaw assembly 70 for a surgical clip applier (abstract), the jaw assembly comprising: a first jaw 72a; a second jaw 72b; and a welded seam coupling the first jaw to the second jaw (para. [0027], first jaw is welded to second jaw via body 50).
Regarding claim 2, Russell discloses the jaw assembly of claim 1. Russell further discloses: wherein the first jaw 72a has a proximal end 78 and a distal end 80, the first jaw comprising a first base 52a at the proximal end and a first jaw member extending distally from the first base to the distal end of the first jaw (Fig 6), and wherein the second jaw 72b has a proximal end 78 and a distal end 80, the second jaw comprising a second base 52b at the proximal end and a second jaw member extending distally from the second base to the distal end of the second jaw (Fig. 6).
Regarding claim 3, Russell discloses the jaw assembly of claim 2. Russell further discloses: wherein the welded seam couples the first base to the second base (para. [0027]).
Regarding claim 4, Russell discloses the jaw assembly of claim 1. Russell further discloses: wherein the second jaw comprises a mirror image of the first jaw (Fig. 6 shows that the second jaw is a mirror image of the first jaw about axis A-A).
Regarding claim 5, Russell discloses the jaw assembly of claim 1. Russell further discloses: wherein the welded seam comprises a laser welded seam (para. [0027]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Russell in view of Green et al. (US 5,084,057).
Regarding claim 17, Russel discloses: a laparoscopic clip applier (Abstract) comprising: an elongate shaft 30 having a proximal end 32 and a distal end 34; a jaw assembly 70 extending distally from the distal end of the elongate shaft (Fig. 6); wherein the jaw assembly comprises: a first jaw 72a; a second jaw 72b; and a welded seam joining the first jaw to the second jaw (para. [0025 and 0027]).
Russel fails to directly disclose: a handle assembly disposed at the proximal end of the elongate shaft, the jaw assembly actuatable by the handle assembly to crimp a clip.
In the same field of endeavor, Green discloses: a handle assembly 12 disposed at the proximal end of the elongate shaft (Fig. 2), the jaw assembly actuatable by the handle assembly to crimp a clip (Col. 9, lines 7-11).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify the device of Russel to have a handle assembly disposed at the proximal end of the elongate shaft, the jaw assembly actuatable by the handle assembly to crimp a clip as taught by Green for the purpose of actuating the crimp from the proximal end of the device.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHAEL LYNN GEIGER whose telephone number is (571)272-6196. The examiner can normally be reached Mon-Fri 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 5712724695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RACHAEL L GEIGER/Examiner, Art Unit 3771

/KATHERINE H SCHWIKER/Primary Examiner, Art Unit 3771